Name: Commission Regulation (EEC) No 2848/91 of 27 September 1991 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  marketing
 Date Published: nan

 28 . 9. 91 Official Journal of the European Communities No L 272/61 COMMISSION REGULATION (EEC) No 2848/91 of 27 September 1991 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organizations of the market in milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 7 (5) thereof, , Whereas Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 3047/90 (4), limited the quantity of skimmed-milk powder put up for sale by the Member States' intervention agencies to that taken into storage before 1 April 1990 ; Whereas, having regard to the market situation, that date should be replaced by 1 May 1990 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2213/76, *1 April 1990' is hereby replaced by '1 May 1990'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6 . 1968, p. 13 . O OJ No L 150, 15. 6. 1991 , p. 19. O OJ No L 249, 11 . 9 . 1976, p. 6. O OJ No L 292, 24. 10. 1990, p. 13 .